80 B.R. 949 (1987)
In re STONECIPHER DISTRIBUTORS, INC., Debtor.
Bankruptcy No. HS 81-86.
United States Bankruptcy Court, W.D. Arkansas, Hot Springs Division.
February 3, 1987.
*950 C. Richard Crockett, Little Rock, Ark., for debtor.
J. Michael Fitzhugh, Asst. U.S. Atty., Ft. Smith, Ark., for U.S.

MEMORANDUM OPINION
ROBERT F. FUSSELL, Bankruptcy Judge.

Findings of Fact and Conclusions of Law
Now before the Court for decision is the issue of whether pre-petition interest due and owing the United States on unpaid taxes subject to priority pursuant to 11 U.S.C. § 507(a)(7)[1] should also be afforded priority status.
The Bankruptcy Code accords priority status to certain "allowed secured claims of governmental units." 11 U.S.C. § 507(a)(7) (emphasis added). "Claim," as defined in 11 U.S.C. § 101(4), means a "right to payment." This Court now concludes that the broad definition of "claim" includes a right to payment for the interest due. See, e.g., Matter of Keller & Katkowsky, P.C., 55 B.R. 155, 156 (Bkrtcy.E.D. Mich.1985); In re Treister, 52 B.R. 735, 737 (Bkrtcy.S.D.N.Y.1985); In re Coleman, 26 B.R. 825, 831 (Bkrtcy.D.Kan.1985) (debtor concedes priority claim under § 507(a)(6) [which is now § 507(a)(7)] includes any interest that accrued on the claim pre-petition). See also In re Hernando Appliances, Inc., 41 B.R. 24 (Bkrtcy.N.D.Miss. 1983) (discussing tax penalties as well as interest). Contra In re Razorback Ready-Mix Concrete Co., 45 B.R. 917 (Bkrtcy.E.D. Ark.1984). Thus, interest on the pre-petition priority tax claim of the United States is entitled to the same priority status as the tax claim under 11 U.S.C. § 507(a)(7). In reaching its holding, the Court specifically overrules its opinion in In re Razorback Ready-Mix Concrete Co., 45 B.R. at 924, as to its prior determination.
This opinion is to be applied prospectively only.
A separate Order in accordance with this opinion will be entered.
NOTES
[1]  Section 507(a)(7) was designated as 507(a)(6) prior to the Bankruptcy Amendments and Federal Judgeship Act of 1984.